UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2015 Impax Laboratories , Inc. (Exact name of registrant as specified in its charter) Delaware 001-34263 65-0403311 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 240-6000 Not Applicable (Former name or former address, if changedsince last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its 2015 Annual Meeting of Stockholders on May 12, 2015. The final results of the voting for each matter submitted to a vote of stockholders at the meeting are as follows: Proposal 1: Election of Directors Each of the following nine nominees for director was elected to serve a term of one year and until his or her successor has been elected and qualified. Nominee Votes For Against Abstentions Broker Non-Votes Leslie Z. Benet, Ph.D. Robert L. Burr Allen Chao, Ph.D. Nigel Ten Fleming, Ph.D. Larry Hsu, Ph.D. Michael Markbreiter Mary K. Pendergast, J.D. Peter R. Terreri G. Frederick Wilkinson Proposal 2: Advisory Vote on Executive Compensation The resolution to approve, on a non-binding advisory basis, the compensation of our named executive officers was approved. Votes For Votes Against Abstentions Broker Non-Votes Prop osal 3: Ratification of A ppointment of Independent Registered Public Accounting F irm KPMG LLP was ratified as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015. Votes For Votes Against Abstentions Broker Non-Votes _ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 13, 2015 IMPAX LABORATORIES, INC. By: /s/ Bryan M. Reasons Name: Bryan M. Reasons Title: Senior Vice President, Finance and Chief Financial Officer
